Status under America Invents Act
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
The originally filed application fails to provide reasonable support for the amended limitation in claims 2 and 24 requiring “a laser configured to direct light to the interior of the tooth.”   The sole support for the claimed “laser” in the originally filed papers appears to be limited to paragraph [0085] of the written description which describes a “distance sensor to indicate the distance between the distal end 58 of the handpiece 50 and a surface of the tooth 10” (emphasis added).  Wherein the distance sensor may be a pair of optical elements (which may further comprise lasers) that direct intersecting light beams at a predetermined distance away from the handpiece.   There is no reasonable suggestion or teaching that the laser optical distance sensor elements “direct light to the interior of the tooth” as is now required by the pending claims.

Double Patenting
The nonstatutory double patenting rejection of February 1, 2021 is withdrawn in view of the terminal disclaimer filed May 3, 2021.

Rejections based on Prior Art
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-4, 7, 8, 24-26 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haack (US 4,917,603) in view of Murphy (US 5,409,376)
	Haack discloses a dental apparatus for treating an interior of a tooth 12 (drill 10 cuts into the interior of the tooth) having an enclosure 3, 2, 1 with a mounting surface 1 configured to be positioned against a tooth 9 surface adjacent a treatment region of the tooth.   The enclosure 3 includes an access opening in which handpiece 4 is coupled.  The enclosure further includes inflow openings 15, 18 through which a liquid could be introduced and an outflow opening 7.    Haack lacks the claimed “laser configured to direct light to the interior of the tooth, the laser coupled to the enclosure.”  Murphy for a similar dental drill to that of Haack teaches that it is desirable to form an interior passageway 14 through the drill bit so that laser energy can be directed toward the work site 10 in order to weaken that portion of the tooth so that it can more easily be removed by the drill (note e.g. column 3, lines 57-65).  To have formed the Haack dental drill 10 with an interior passageway so that laser light may be directed to the drill site in order to enhance the drilling of the tooth would have been obvious to one of ordinary skill in the art at the time of the invention.

Office Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712